DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of SBC in the reply filed on February 8, 2022 is acknowledged.  
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicants timely traversed the restriction (election) requirement on the ground(s) that there would not be a serious burden if all species were searched.  This is not found persuasive because each of the claimed species has its own classification.  For example, SBC is classified in C09J153/02 whereas the olefin adhesives are classified in C09J123/04,08.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10, 12, 15 and 19 are objected to because of the following informalities:  
Claims 10 and 15 are objected to because they include reference characters which are not enclosed within parentheses.  
CI-CXIX should be enclosed in parentheses as such: (CI)-(CXIX).
A(I)-A(X) should be enclosed in parentheses as such: (AI)-(AX).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 12, applicants claim “tri-(nonylphenol)-phosphite 30.”  The examiner believes this is a misspelling of “tri-(nonylphenyl)-phosphite”.
In claim 12, applicants’ claim “2,2’,T-nitrilo[triethyl-25 tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-2,2diyl] phosphite”.  The examiner believes this is a misspelling of “2,2’,T-nitrilo[triethyl-tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-2,2-diyl] phosphite”.  
In claim 19, “sebaceate” is misspelled and should read “sebacate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said secondary amine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The words “packaging” and “hygiene” are used to claim the intended use of the claimed invention. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Both hot melt adhesives are made up of the same components; therefore, one of ordinary skill in the art would expect both adhesives to be suitable for use as hygiene or packaging adhesives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-213073; however, for convenience, the machine translation will be cited below.
JP ‘073 discloses preparing hot melt adhesives comprising 100 parts ethylene vinyl acetate copolymer, 100 parts hydrocarbon resin and 50 parts paraffin wax, suggesting a blend of 40 parts base polymer, 40 parts tackifier, and 20 parts wax, based on 100 parts by weight of the overall composition, which can be used in products where appearance is important.
Note the inclusion of the plasticizing oil and filler is claimed as optional.
JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1).
JP ‘073 discloses that a phenolic antioxidant can also be used in combination with the piperidyl group-containing compound, disclosing that the piperidyl group-containing compound is present in an amount of 50-100% of the total amount of antioxidants, suggesting the inclusion of 0.15-0.3 phr (or 0.15-0.3 wt%) Tinuvin 770 and 0-0.15 phr (or 0-0.15 wt%) phenolic antioxidant, based on the total amount of tackifier/hydrocarbon resin. 
Tinuvin 770 meets applicants’ HALs of formula (A-I) and phenolic antioxidant meets applicants’ primary antioxidant.
JP 073 does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any 
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, where the addition of the antioxidant(s) can be carried out at any time after polymerization.
JP ‘073 suggests this method; therefore, JP ‘073 inherently possesses the claimed levels of VOC content, as applicants disclose similar methods for reducing such VOCs.
Alternatively, one of ordinary skill in the art would have expected the composition of JP ‘073 to have the claimed levels of individual VOC content, as JP ‘073 and applicants teach similar methods for reducing such, in combination with the presence of at least two antioxidants.
JP ‘073 discloses the adhesive as suitable for paper diapers and sanitary napkins (p. 1, [0003]), which appear to meet applicants’ hygiene adhesives.
JP ‘073 anticipates or is prima facie obvious over instant claims 1, 15, 16, 18 and 20.
Claims 11-14 can be rejected, as the presence of a secondary antioxidant is optional in claim 1 and claims 11-14 only limit the secondary antioxidant when it is present.

Claims 1, 5, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006-274191; however, for convenience, the machine translation will be cited below.
JP ‘191 exemplifies preparing an adhesive comprising 100.5 parts of a petroleum resin derived non-hydrogenated hydrocarbon resin composition, 45.7 parts styrene-butadiene-styrene block copolymer, and 0.2 parts phenolic antioxidant AO-1 (pentaerythritol tetrakis [3-(3,-5-di-tert-butyl-4-hydroxyphenyl)propionate]), where the non-hydrogenated hydrocarbon resin composition is prepared by polymerization of a petroleum resin, followed by removal of unreacted monomer, low molecular weight oligomer and solvent by way of steam distillation (p. 5), and then mixing 0.2 parts AO-3 bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate and 0.2 parts AO-4 ([2,4-bis(1,1-dimethylethyl)-6-methylphenyl]ethyl ester phosphorous acid (p. 6, Exam3ple 3).  AO-3 meets applicants’ formula (A1) when R=H.  This suggests a composition comprising about 69 parts tackifier, 31 parts SBC base polymer and 0.2 parts antioxidant. 
Note the inclusion of plasticizing oil, wax and filler is optional in instant claims 1 and 5.
 JP ‘191 does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including vacuum and steam distillation.
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile 
JP ‘191 suggests this method; therefore, JP ‘191 inherently possesses the claimed levels of VOC content, as applicants disclose similar methods for reducing such VOCs.
Alternatively, one of ordinary skill in the art would have expected the composition of JP ‘191 to have the claimed levels of individual VOC content, as JP ‘191 and applicants teach similar methods for reducing such, in combination with the presence of at least two antioxidants.
JP ‘191 discloses the adhesive compositions as being used preferably as a hot melt adhesive, suitable for use in sanitary articles such as disposable diapers and sanitary napkins (p. 5), which meets applicants’ hygiene hot melt adhesive. 
JP ‘191 anticipates or is prima facie obvious over instant claims 1, 5, 15 and 20.

Claim Rejections - 35 USC § 103
Claims 3, 4, 6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-274191, as applied above to claims 1, 5, 15 and 20, and further in view of Sato (US 5,723,222).
JP ‘191 anticipates or is prima facie obvious over instant claims 1, 5, 15 and 20, as described above and applied herein as such, as JP ‘191 exemplifies preparing an adhesive, suitable for use as a hot melt adhesive in hygiene 
JP ‘191 teaches that the petroleum resin can be stabilized using a phosphorous based antiaging agent, a hindered phenol based antiaging agent and/or a hindered amine based antiaging agent (p. 3).  Therefore, it is prima facie obvious to choose a blend of a phenolic antiaging agent, specifically listed to include pentaerythritol tetrakis [3-(3,-5-di-tert-butyl-4-hydroxyphenyl)propionate], which meets applicants’ (C-IV); a phosphorous based antiaging agent, specifically listed to include 2,4-bis(1,1-dimethylethyl)-6-methylphenyl]ethyl ester phosphorous acid, which is the same as bis(2,4-di-tert-butyl-5-methylphenyl)-ethyl phosphite; and a hindered amine antiaging agent, specifically listed to include bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate, and meets instant claims 10-12, 15 and 19.
Claims 13 and 14 can be rejected, as these claims only limit the secondary antioxidant when it is a thioether or a hydroxyl-amine.
As to claims 16-18, JP ‘191 teaches that the amount of hindered phenol and/or hindered amine is present in an amount of 0.1-1.5 parts by weight per 100 parts of the petroleum resin composition, and the weight ratio of phosphorous based antiaging agent to the hindered phenol and/or hindered amine is preferably 1:5 to 5:1.  For example, a composition comprising 0.5 phr of each of prima facie obvious; hence, it can be seen that the amounts of each antiaging agent overlap with the claimed amounts of 0.3-1 wt% primary antioxidant (phenolic), 0.3-1 wt% secondary antioxidant (phosphite) and 0.05-5 wt% HALS, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 3, 4 and 6, JP ‘191 teaches the adhesive compositions as comprising 50-300 parts petroleum resin with respect to 100 parts thermoplastic polymer compound (SBC), also teaching the inclusion of plasticizing oils, such as aromatic process oils, paraffinic process oils and naphthenic process oils; however, does not teach or suggest the amount of oil which can be added.
Sato teaches hot melt adhesives for disposable products such as paper diapers and sanitary napkins, comprising 10-40 wt% block copolymer, 30-70 wt% tackifier, 30 wt% or less of a plasticizing oil diluent, and 0.1-4 wt% stabilizer, teaching that the amount of oil is incorporated for the purpose of reducing the viscosity of the hot melt adhesive, imparting pliability and modifying adhesiveness (col. 5, ll. 42-54).
Sato teaches that the amount of plasticizing oil in a SBC based hot melt adhesive for disposable products is usually 30 wt% or less, suggesting a composition comprising 50-300 parts petroleum based hydrocarbon resin and 0-177 parts plasticizing oil based on 100 parts by weight of SBC, which is the same as a composition comprising about 17-67 wt% SBC, 23-75 wt% petroleum based hydrocarbon resin and 0-30 wt% plasticizer oil, and 0.2 wt% antioxidant.
These ranges overlap with the claimed ranges in instant claims 3-6, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 3, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-213073 in view of Davis (US 3,622,551), Godfrey (US 4,164,427) and/or Ahner (US 4,683,268), and further in view of Peck (US 5,177,133); however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘073 anticipates instant claims 1, 11-16, 18 and 20, as described above and applied herein as such, as JP ‘073 exemplifies preparing a tackifying resin 
As to claim 3, JP ‘073 teaches that styrene-conjugated diene block copolymers can also be used in place of the EVA (p. 8, [0032]).
JP ‘073 teaches that a phenolic antioxidant can be used in combination with Tinuvin 770; however, does not teach or suggest any specific phenolic antioxidants.
Irganox 1010, which is the same as applicants’ formula (C-IV), is a well-known antioxidant used in the art to stabilize tackifiers and adhesives, as taught by Davis and Ahner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of 0.15-0.3 wt% Tinuvin 770 and 0-0.15 wt% Irganox 1010 as the antioxidants in JP ‘073, as JP ‘073 suggests the combination of Tinuvin 770 and a phenolic antioxidant, and Irganox 1010 is used in the art as a phenolic antioxidant in tackifiers/adhesives, as taught by Davis and/or Ahner.
JP ‘073 in view of Davis and/or Ahner is prima facie obvious over instant claims 10, 17 and 19.
Note applicants claim bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) as a suitable secondary antioxidant and tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (Irganox 1010) as a suitable secondary antioxidant, where Tinuvin 770 also meets applicants’ HALS.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art suggests adding phenolic antioxidants to hydrogenated C9 petroleum resins after subjecting the resin to steam distillation or rotary evaporation, as in 6,458,902; and the prior art suggests adding hindered amines to non-hydrogenated C9 petroleum resins, as in JP 2005-015767 and JP 2006-274191; but the prior art seems to suggest that either hydrogenation or addition of a hindered amine is sufficient to improve the heat stability of the C9 petroleum resin, and actually teaches against hydrogenation due to the high costs of preparing such resins versus unhydrogenated resins.  See JP 2005-015767 and JP 2006-274191.  The addition of hindered amines to hot melt adhesives is known in the art, as in JP 2014-051631 and US 5,128,397; however, there is no teaching of the VOC content, as claimed, and applicants disclose that removal of residual compounds followed by the addition of the primary antioxidant and hindered amine are necessary to meet the claimed VOC content.  These steps are also not taught or suggested by the teachings of the prior art; therefore, one of ordinary skill in the art would not expect the addition of a primary antioxidant and HALS to a hot melt adhesive containing hydrogenated C9 resin to result in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Brieann R Johnston/           Primary Examiner, Art Unit 1766